Citation Nr: 0202064	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  98-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Anthony C. Gulotta, Esquire


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to 
October 1988.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Philadelphia, Pennsylvania RO that 
denied the veteran's claim for an increased (greater than 30 
percent) rating for generalized anxiety disorder.  By rating 
decision dated in May 1999, the RO granted an increased (50 
percent) rating for generalized anxiety disorder and the 
veteran's continued his appeal to the Board.

In April 2000, the Board issued a decision that denied the 
veteran's claim for an increased (greater than 50 percent) 
rating for generalized anxiety disorder.  The veteran, in 
turn, appealed the denial of service connection to the United 
States Court of Appeals for Veterans Claims (Court).

Following the filing of an unopposed Motion for Remand and to 
Stay Further Proceedings (Motion) by counsel for the 
Secretary, on April 27, 2001 the Court issued an order that 
vacated the Board's April 2000 decision and remanded the 
matter to the Board for further proceedings consistent with 
the Motion.

The additional issue of entitlement to service connection for 
eye floaters as secondary to service-connected generalized 
anxiety disorder is being remanded for the issuance of a 
statement of the case pursuant to Manlicon v. West, 12 Vet. 
App. 238 (1999).

In August and October 2000, the veteran raised the issues of 
entitlement to a total disability rating based on individual 
unemployability and entitlement to an increased rating for 
chronic cystic acne with secondary hypertrophic scarring.  
Since these issues have not been developed for appellate 
review, they are referred to the RO for appropriate action.



REMAND

In her Motion, counsel for the Secretary noted that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  

The Motion essentially directed that the Board consider the 
claim in light of the duties imposed by the Act.  
(Parenthetically, the Board also notes that, subsequent to 
the Court's April 27, 2001 order, pertinent regulations 
(which implement the Act but, with the exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise provided, those regulations also are 
effective November 9, 2000.  Id.)

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim. 

In the case at hand, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law and implementing regulations, nor has the 
veteran had an opportunity to prosecute his claim in that 
context.  After considering the issue on appeal in light of 
the facts and the heightened duties to notify and assist 
imposed by the Act, the Board finds that additional 
development is need prior to consideration of the claim on 
appeal on the merits.

The veteran contends that his service-connected psychiatric 
disorder is more disabling than currently evaluated.  
Jonathan B. Tocks, M.D., provided a statement in December 
2001 that the veteran had displayed some self-harm thoughts 
was suffering from crying, decreased motivation and decreased 
sex drive.  Dr. Tocks indicated that he had been treating the 
veteran since June 2000.  In addition, Helen Morris, Ed.D., 
LCSW, provided statements in May 2000, March 1999 and 
February 1999 that she had seen the veteran since November 
1998 for psychiatric counseling.  The Board notes that the 
clinical records from these private medical providers are not 
of record and should be obtained on remand.

The Board also notes that the Court has held that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  Following the gathering of all outstanding 
pertinent medical records, to specifically include those 
mentioned above and any records from VA facilities or other 
governmental entities, the veteran should be afforded a VA 
psychiatric examination.  The Court has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

The veteran is hereby advised that failure to report to the 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the veteran.  

In addition, the Board notes that the veteran has raised the 
issue of entitlement to an extraschedular rating.  The 
applicable regulation provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  See 38 
C.F.R. § 3.321(b)(1) (2001).  If the question of an 
extraschedular rating is raised by the record or the veteran 
before the Board, the correct course of action for the Board 
is to raise the issue and remand the matter for decision in 
the first instance by the RO.  Bagwell v. Brown, 9 Vet. App. 
157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
The RO has not yet considered the assignment of an 
extraschedular rating; therefore, this should be accomplished 
on remand.

Finally, the veteran contends that the RO erred by failing to 
grant service connection for eye floaters as secondary to 
service-connected generalized anxiety disorder.  A review of 
the claims folder shows that a May 1999 rating decision 
denied entitlement to service connection for eye floaters as 
secondary to service-connected generalized anxiety disorder.  
By letter dated in July 1999, the RO notified the veteran 
that his claims file had been transferred to the Board.  A 
notice of disagreement to the May 1999 rating action was 
received by the Board in October 1999, see 38 C.F.R. 
§ 20.300; however, no statement of the case regarding this 
issue has been issued.  The Court has held that the RO's 
failure to issue a statement of the case is a procedural 
defect requiring Remand.  Manlicon, supra (in circumstances 
where a notice of disagreement is filed, but a statement of 
the case has not been issued, the Board must remand the claim 
to the RO to direct that a statement of the case be issued).  
Therefore, the RO should furnish the veteran with a statement 
of the case concerning the aforementioned issue.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran, to include 
clinical records from Jonathan B. Tocks, 
M.D. and Helen Morris, Ed.D., LCSW.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, this 
fact should be noted in the claims file, 
and the veteran and his attorney should 
be so notified.  The veteran is also free 
to submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to obtain an assessment as to 
the full nature and severity of his 
service-connected generalized anxiety 
disorder.  The claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in a manner 
so that pertinent rating criteria may be 
applied.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

4.  The RO should also furnish the 
veteran with a statement of the case 
concerning the issue of entitlement to 
service connection for eye floaters as 
secondary to service-connected 
generalized anxiety disorder.  If, and 
only if, a timely substantive appeal is 
filed, this issue should be certified to 
the Board for appellate consideration.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 
38 C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.

7.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claim for an increased rating for 
generalized anxiety disorder in light of 
all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  If the veteran fails to 
report for any scheduled examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO should also address whether the 
criteria for submission of for assignment 
of any higher evaluation on an extra-
schedular basis, pursuant to 38 C.F.R. § 
3.321(b) (2001) have been met.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

8.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his attorney must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


